Citation Nr: 1740830	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include recognition of the appellant as the surviving spouse of the Veteran.  

2.  Entitlement to a death pension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1966.  The Veteran died in June 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2011 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge at a May 2017 Board videoconference hearing and a transcript of this hearing is of record.  As a result of testimony offered at the hearing, the Board has characterized the issues as shown on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in August 2010 and the appellant submitted a claim for benefits in October 2010.  The rating action on appeal was issued in April 2011.  At the hearing before the undersigned, the appellant indicated that she had remarried in December 2011.  The only marriage certificate in the record is for the appellant's marriage to the Veteran; there is no copy of a marriage certificate pertaining to a second marriage.  

DIC and death pension benefits may be paid to the surviving spouse of a veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1 (j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55 (which addresses reinstatement of benefits eligibility based upon terminated marital relationships) has not remarried or has not since the death of the veteran and, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50 (b) (2016). 

It is unclear from the record whether the RO ever notified the appellant of the effect of any remarriage or whether the RO considered her remarriage at any time during the appeal.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), a supplemental statement of the case (SSOC) was issued in March 2012; however, there is not copy of the SSOC associated with the electronic record.  Thus, the Board is unable to determine whether there was any notice or consideration of the remarriage.  

The appellant's marital status, including confirmation of the date of her remarriage, must be clarified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice as to how she could qualify as a "spouse." 

2.  Take all action to determine whether the appellant is a proper claimant, to include asking that she submit a copy of the marriage certificate related to her reported remarriage in December 2011.  

3. Following the issuance of appropriate notice, re-adjudicate the claim, to specifically include entitlement to status as a claimant.  Should any benefit on appeal not be granted, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




